IN THE COURT OF APPEALS OF TENNESSEE
                              AT MEMPHIS
                                 February 24, 2010 Session

                           DUANE MCCRORY
                                  v.
                  ANTHONY TRIBBLE and CYNTHIA TRIBBLE

                    Appeal from the Circuit Court for Shelby County
                      No. CT-004082-05      Kay S. Robilio, Judge


                  No. W2009-00792-COA-R3-CV - Filed April 22, 2010




This is a premises liability case. The plaintiff worker allegedly injured his knee while in the
defendants’ home. The plaintiff visited a doctor the next day, and ultimately had surgery on
the knee the next month. Subsequently, the plaintiff sued the defendants, alleging premises
liability. A jury trial was held. After the testimony concluded, the trial court declined to
include a jury instruction requested by the plaintiff. During closing arguments, the plaintiff’s
attorney started to read from a deposition that had not been entered into evidence; the trial
court sustained a timely objection. Also during closing argument, the closing remarks of the
defendant’s attorney alerted the plaintiff’s attorney to the fact that a particular medical record
was not a part of the evidence submitted to the jury. While the jury was deliberating, the
plaintiff sought to reopen proof to admit into evidence the omitted medical record; the trial
court declined to reopen the proof. The jury returned a verdict for the defendants. The
plaintiff filed a motion for a new trial, which was denied. The plaintiff now appeals. We
affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J., and
J. S TEVEN S TAFFORD, J., joined.

Thomas D. Yeaglin, Memphis, Tennessee, for the Plaintiff/Appellant, Duane McCrory

Nicholas J. Owens, Jr., Memphis, Tennessee, for the Defendant/Appellees, Anthony Tribble
and Cynthia Tribble
                                             OPINION

                               F ACTS AND P ROCEEDINGS B ELOW

At all times pertinent, Plaintiff/Appellant Duane McCrory (“Mr. McCrory”) was a heating
and air conditioning technician employed by a heating and cooling company in Memphis,
Tennessee. On August 5, 2004, he went to the home of Defendant/Appellees Anthony
Tribble (“Mr. Tribble”) and Cynthia Tribble (collectively “the Tribbles”) in response to an
air conditioning service call. The Tribbles had purchased the home approximately ten
months earlier, in October 2003.

To perform the required service work, Mr. McCrory only needed access to the air
conditioning unit outside the Tribbles’ home. At some point, Mr. Tribble asked Mr.
McCrory to show him how to change the filter for the air conditioning unit. This required
Mr. McCrory to go up a folding stairway into the attic in the Tribbles’ home.1

The flooring in the Tribbles’ attic was comprised of wooden boards that were not nailed
down. In the attic, the filter for the air conditioning unit was approximately six to eight feet
away from the stairway entrance. As Mr. McCrory walked across the attic to where the filter
was located to demonstrate how to change it, one of the floor boards flipped up, causing Mr.
McCrory to lose his balance and stumble.2 At this time, Mr. McCrory says that he twisted
his knee and sustained an injury. Mr. McCrory did not tell Mr. Tribble that he was injured;
he went back down the attic stairway, completed the service call, and left the Tribbles’
residence.

That night, the twisted knee caused Mr. McCrory significant pain. The next day, on August
6, 2004, Mr. McCrory visited the Desoto Family Medical Clinic to have his knee examined.
He was referred to an orthopaedic surgeon, James Varner, M.D. (“Dr. Varner”).

Two weeks later, on August 20, 2004, Mr. McCrory saw Dr. Varner. Dr. Varner
recommended surgery to address Mr. McCrory’s knee injury. Dr. Varner performed the
recommended surgery at the end of September 2004. For the next two months, Mr. McCrory
had physical therapy. After missing four months of work, Mr. McCrory returned to his job
in a limited capacity in December 2004.


1
 The parties’ testimony differs on whether Mr. Tribble went into the attic with Mr. McCrory or remained
standing on the stairway looking into the attic while Mr. McCrory demonstrated how to change the filter.
2
 The parties’ testimony differs on whether Mr. McCrory stumbled while walking from the stairway or while
returning to the stairway.

                                                  -2-
On August 1, 2005, Mr. McCrory filed the instant lawsuit against the Tribbles. In the
complaint, he alleged that the Tribbles were aware that the attic floor boards were unsecured,
and that this was a dangerous condition. He sought $100,000 in damages. In the Tribbles’
answer, they denied the allegations. Discovery ensued.

As part of the discovery, Mr. Tribble was deposed. In his deposition testimony, Mr. Tribble
allegedly admitted that, prior to the incident, he was aware that the attic floor board on which
Mr. McCrory stumbled was loose. A transcript of Mr. Tribble’s deposition was filed in the
trial court.3

The attorney for the Tribbles had discovery requests served on Mr. McCrory’s medical
service providers, including the Desoto Family Medical Center. In its response to the
discovery request, the Desoto Family Medical Center did not include any record documenting
Mr. McCrory’s visit on the day immediately after the accident, August 6, 2004.

After receiving the medical records produced under subpoena, the attorney for the Tribbles
provided copies of them to Mr. McCrory’s attorney in August 2008. Ultimately, the parties
stipulated to Mr. McCrory’s reasonable and necessary medical expenses, totaling $14,867.39,
as well as Mr. McCrory’s medical records. Neither stipulation mentioned Mr. McCrory’s
August 6, 2004 visit to the Desoto Family Medical Center.

In February 2009, the trial court conducted a jury trial over two days. Among others, the jury
heard testimony from Mr. McCrory and Mr. Tribble. Four exhibits were entered into
evidence, including the stipulated medical records and expenses.

In his testimony, Mr. McCrory claimed that he injured his knee in the Tribbles’ attic when
a floor board flipped up and caused him to stumble. The next day, he said, he visited the
Desoto Family Medical Center to have the knee examined. Ultimately, he had surgery on the
knee, he said, and missed several months of work recovering from the surgery.

Mr. Tribble testified in his own defense. In his testimony, Mr. Tribble claimed that he was
not aware of any loose floor boards in the attic prior to Mr. McCrory’s injury. He admitted
that the floor boards were not nailed down, but nevertheless believed that the boards were
secure because they were flush and were held down by the weight of the water heater in the
attic. Although Mr. Tribble was cross-examined on this point, Mr. McCrory’s attorney did
not utilize his allegedly inconsistent deposition testimony, in which Mr. Tribble purportedly
conceded that he was aware of a loose floor board in his attic.



3
    The appellate record does not include a transcript of Mr. Tribble’s deposition.

                                                       -3-
At the conclusion of the testimony and prior to closing arguments, the trial court conducted
a hearing on the jury instructions. Mr. McCrory’s attorney sought to include the first
paragraph of Tennessee Pattern Jury Instruction 9.06 (“T.P.I. 9.06”), which states:

                  When an [owner][or][occupant] of property remains in control of the
           premises where work is being done, the [owner][or][occupant] has a duty to
           use ordinary care in managing the property to avoid exposing the employees
           of a contractor or subcontractor to an unreasonable risk of harm.

T.P.I. 9.06.4 The trial court declined to do so, apparently on the basis that T.P.I. 9.06 was not
applicable because Mr. McCrory was not performing work in the Tribbles’ attic when he was
allegedly injured. Instead, the trial court opted to use Instructions 9.01, 9.02, and 9.07 in the
jury charge, stating:

                  One who owns, occupies, or leases property is under a duty to use
           ordinary care, which is the care that ordinarily careful persons would use to
           avoid injury to themselves or others under the same or similar circumstances.
                  There is no duty to guarantee the safety of those entering upon the
           property. Consider all the surrounding circumstances in deciding if the
           defendant used such care.
                  To recover for an injury caused by an unsafe condition of the property,
           the plaintiff must show the defendant either created the unsafe condition or
           knew of it long enough to have corrected it or given adequate warning of it
           before plaintiff’s injury, or that the unsafe condition existed long enough that
           the defendant using ordinary care should have discovered and corrected or
           adequately warned of the unsafe condition.
                  An unsafe condition is a condition which creates an unreasonable risk
           of harm. An owner or occupier of property who maintains an inherently
           dangerous instrumentality upon the property does not guarantee the safety of
           others, but is required to use due care appropriate to the hazards arising from


4
    The second paragraph in T.P.I. 9.06 states:

                    When the contractor has complete control of the premises where the accident
           occurred and the [owner][occupant] retains no control of that part of the property [except
           to the extent of determining if the work is being performed according to the contract], the
           [owner][occupant] owes no duty of care to the employees of the
           [contractor][subcontractor].

Mr. McCrory’s attorney did not seek to have this second paragraph included in the jury instructions.


                                                      -4-
       the dangerous instrumentality. The duty of due care cannot be avoided by
       delegating the duty to a contractor or subcontractor.

Thus, the trial court instructed the jury that the Tribbles were under a duty to use ordinary
care to avoid injuring Mr. McCrory.

After the trial court charged the jury, the parties’ attorneys made their closing arguments.
During his closing argument, Mr. McCrory’s attorney reminded the jury that Mr. Tribble had
told them that he did not know the floor boards were loose. He then attempted to read to the
jury Mr. Tribble’s deposition testimony, in which Mr. Tribble allegedly admitted that he
knew the floor boards were loose. Not surprisingly, the Tribbles’ attorney immediately
objected on the grounds that the deposition testimony had not come into evidence during the
trial. The trial court sustained the objection, and Mr. McCrory’s attorney concluded his
closing argument without further referring to Mr. Tribble’s deposition testimony.

The attorney for the Tribbles then made his closing argument. He first reminded the jury that
Mr. McCrory had claimed that he was injured in the first week of August 2004 and had seen
a physician the next day. The Tribbles’ attorney then pointed out that, despite Mr. McCrory’s
assertion, the medical records admitted into evidence showed that Mr. McCrory’s first visit
to a physician occurred over two weeks later, and that the medical expenses Mr. McCrory
sought did not include payment of any expenses associated with an earlier visit. Apparently,
until the Tribbles’ attorney made these statements in his closing argument, neither Mr.
McCrory nor his counsel were aware that the DeSoto Family Medical Center records
produced did not include the record of Mr. McCrory’s initial visit on August 6, 2004.

At the conclusion of closing arguments, the jury retired to deliberate. As the jury began its
deliberations, Mr. McCrory called the DeSoto Family Medical Center to inquire about the
missing medical records. He was told that the August 6 records had been inadvertently
overlooked and that he could pick up a copy the next day. Mr. McCrory’s attorney brought
this information to the trial court’s attention and asked the trial court to reopen proof to allow
him to admit into evidence the omitted medical record. The trial court declined to do so.

After deliberating for approximately twenty minutes, the jury returned and the foreperson
announced the verdict. After considering the proof, the jury found that the Tribbles’ conduct
was not the legal cause of Mr. McCrory’s injury. On February 9, 2009, the trial court entered
an order granting judgment in favor of the Tribbles.

Subsequently, the Tribbles filed a motion for discretionary costs, and Mr. McCrory filed a
motion for a new trial. In his motion for a new trial, Mr. McCrory argued that the trial court
erred by refusing to reopen proof for admission of the omitted medical record, refusing to

                                               -5-
allow Mr. McCrory’s attorney to read Mr. Tribble’s deposition testimony in his closing
argument, and declining to include T.P.I. 9.06 in the jury instructions. The motion for a new
trial was denied and the Tribbles were awarded discretionary costs. Mr. McCrory now
appeals.

                     I SSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, Mr. McCrory raises the following issues:

       1) Whether the trial court erred in refusing to charge the jury with the first
       paragraph of T.P.I. 9.06;
       2) Whether the trial court erred in sustaining the Tribbles’ objection to Mr.
       McCrory’s reading to the jury a portion of Mr. Tribble’s deposition testimony;
       3) Whether the trial court erred in refusing to allow Mr. McCrory to reopen his
       proof to present a copy of the omitted medical report;
       4) Whether the trial court erred in denying Mr. McCrory’s motion for a new
       trial, considering all of the foregoing and the obvious fact that Mr. McCrory
       had not received due justice and a fair trial under the above questioned
       circumstances which had occurred only by mistake and certainly not by
       anyone’s intended conduct.

Our standard of review for the trial court’s decisions pertaining to the jury charge is well
established.

               We review the jury charge in its entirety and as a whole to determine
       whether the trial judge committed reversible error. We will not invalidate a
       charge if it “fairly defines the legal issues involved in the case and does not
       mislead the jury.” Further, it is not error for a trial court to deny a requested
       instruction if its substance has already been included in other portions of the
       charge. “Where the court correctly charges the law applicable to the case, it
       is not error to deny a special request that embodies a theory of a party if the
       court charges in general terms and with clearness sound propositions of law
       which would guide the jury in reaching a correct decision in the case.” We
       will not reverse a trial court unless the failure to give a requested charge “more
       probably than not” affected the judgment.

Miller v. Choo Choo Partners, L.P., 73 S.W.3d 897, 908 (Tenn. Ct. App. 2001) (citations
omitted).




                                              -6-
The remaining issues raised on appeal are reviewed under an abuse of discretion standard.
See Thacker v. Ball, No. E2006-01876-COA-R3-CV, 2007 WL 1836846, at *5 (Tenn. Ct.
App. June 27, 2007), no perm. app. (“The grant or denial of a new trial is discretionary with
the trial judge, and cannot be relied on as ground for reversal unless an abuse of discretion
is shown.” (citing Esstman v. Boyd, 605 S.W.2d 237 (Tenn. Ct. App. 1979))); McGeehee
v. Davis, No. M2002-03062-COA-R3-CV, 2004 WL 66686, at *2 (Tenn. Ct. App. Jan. 15,
2004), no perm. app. (“[I]t is within the trial judge’s discretion whether to reopen the proof
for further evidence and that decision will not be disturbed absent a showing of injustice or
an abuse of discretion.” (citing Simpson v. Frontier Cmty. Credit Union, 810 S.W.2d 147,
149 (Tenn. 1991))); Perkins v. Sadler, 826 S.W.2d 439, 442 (Tenn. Ct. App. 1991) (“In
general, control over the argument of counsel is lodged with the trial court which exercises
a sound judicial discretion as to what shall and shall not be permitted in argument.” (quoting
J. Avery Bryan, Inc. v. Hubbard, 225 S.W.2d 282, 287 (Tenn. Ct. App. 1949))).

                                          A NALYSIS

Mr. McCrory first argues that the trial court erred in declining to include T.P.I. 9.06 in the
jury charge, allegedly based on the trial court’s erroneous impression that the entire
instruction would have to be given, and the second paragraph was inapplicable to the facts
of this case. Mr. McCrory contends that, in the absence of T.P.I. 9.06, the jury was not
instructed as to the duty a landowner owes to a worker on the premises. He maintains that
T.P.I. 9.06 consists “of two paragraphs that [are] literally independent in thought and effect.”

“We review the jury charge in its entirety and as a whole to determine whether the trial judge
committed reversible error.” Miller, 73 S.W.3d at 908 (citing Otis v. Cambridge Mut. Fire
Ins. Co., 850 S.W.2d 439, 446 (Tenn. 1992); Grissom v. Metro. Gov't of Nashville, 817
S.W.2d 679, 685 (Tenn. Ct. App. 1991)). Jury instructions “do not have to be perfect in
every detail.” Goodale v. Langenberg, 243 S.W.3d 575, 584 (Tenn. Ct. App. 2007) (citing
Wielgus v. Dover Indus., Inc., 39 S.W.3d 124, 131 (Tenn. Ct. App. 2000)). “We will not
invalidate a charge if it ‘fairly defines the legal issues involved in the case and does not
mislead the jury.’ ” Miller, 73 S.W.3d at 908 (citing Otis, 850 S.W.2d at 446; Grissom, 817
S.W.2d at 685).

Here, the trial court instructed the jury that the Tribbles, as landowners, were under a duty
to use ordinary care to avoid injury to those entering the property. While the jury charge may
not have specified that Mr. McCrory was a worker, jury instructions need not “be perfect in
every detail.” Goodale, 243 S.W.3d at 584 (citing Wielgus, 39 S.W.3d at 131). After
reviewing the jury instructions as a whole, we cannot conclude that the instructions misled
the jury or failed to “fairly define[] the legal issues involved.” Miller, 73 S.W.3d at 908



                                              -7-
(citing Otis, 850 S.W.2d at 446; Grissom, 817 S.W.2d at 685). Accordingly, we find no error
in the trial court’s decision not to include T.P.I. 9.06 in the jury instructions.

Mr. McCrory next argues that the trial court erred by prohibiting his attorney from reading
the deposition testimony of Mr. Tribble during closing argument. He contends that the
deposition testimony significantly contradicted Mr. Tribble’s trial testimony, and that the trial
court’s decision left the jury with a false impression of Mr. Tribble’s credibility. Citing
Thompson v. Clendening, 38 Tenn. (1 Head) 287 (1858), Mr. McCrory contends that
“matters discovered late in time can be excluded in the Trial Judge’s discretion unless they
involve a very serious and material issue of credibility.” Mr. McCrory asserts that the
statements in Mr. Tribble’s deposition were “very important” and “totally contradicted” his
testimony on the witness stand. In support of his argument, Mr. McCrory points to Rule
32.01(2) of the Tennessee Rules of Civil Procedure 5 and insists that it “clearly provides that
any party to a lawsuit may use the discovery deposition of the opposition party for any
purpose and there is no limitation whatsoever as to that wholly unrestricted use.”

Here, it is undisputed that Mr. Tribble’s deposition was not entered into evidence at trial.
Further, it is undisputed that Mr. McCrory’s attorney did not impeach Mr. Tribble on cross
examination with the portion of the deposition at issue.

Rule 32.01 of the Tennessee Rules of Civil Procedure gives wide latitude in the use of the
deposition testimony of a party. It does not, of course, mandate that a trial court permit the
use of such deposition testimony at any time for any reason, if the testimony is inadmissible
or otherwise inappropriate. Rule 32.01 is simply not pertinent to the issue of whether the
trial court erred in this case by not permitting Mr. McCrory’s counsel to read to the jury, after



5
    Rule 32.01 provides in pertinent part:

                    At the trial or upon the hearing of a motion or an interlocutory proceeding, any part
           or all of a deposition, so far as admissible under the Tennessee Rules of Evidence applied
           as though the witness were then present and testifying, may be used against any party who
           was present or represented at the taking of the deposition or who had reasonable notice
           thereof in accordance with any of the following provisions:
                    ....
                    (2) The deposition of a party or of anyone who at the time of taking the deposition
           was an officer, director, or managing agent, or a person designated under Rule 30.02(6) or
           31.01 to testify on behalf of a public or private corporation, partnership or association,
           governmental agency or individual proprietorship which is a party may be used by an
           adverse party for any purpose.

TENN . R. CIV . P. 32.01.

                                                        -8-
the close of proof, portions of the deposition testimony that had not been admitted into
evidence.

“In general, the control over the argument of counsel resides with the trial court, and the trial
court has broad discretion as to what shall and shall not be permitted in argument.” Smartt
v. NHC Healthcare/McMinnville, LLC, No. M2007-02026-R3-CV, 2009 WL 482475, at
*19 (Tenn. Ct. App. Feb. 24, 2009), perm. app. filed Apr. 24, 2009 (quoting Davis v. Hall,
920 S.W.2d 213, 217 (Tenn. Ct. App. 1995)). The appellate court will reverse the decisions
of the trial court as to the argument of counsel only if it finds a palpable abuse of discretion.

Tennessee courts have traditionally afforded counsel wide latitude in the content of their
closing argument to the jury. State v. Brown, No. W2008-01866-CCA-R3-CD, 2010 WL
22812, at *6 (Tenn. Crim. App. Jan. 5, 2010), perm. app. filed Apr. 14, 2010 (citing State v.
Zirkle, 910 S.W.2d 874, 888 (Tenn. Crim. App. 1995)). However, “the policy of allowing
latitude to counsel . . . does not mean there are no limits on argument.” Russell v. State, 532
S.W.2d 268, 271 (Tenn. 1976).

Closing argument is a crucial component of any jury trial. Because the jury is sworn to
decide the case according to the evidence, perhaps the single most important feature of any
closing argument is the attorney’s discussion of the evidence and his efforts to persuade the
jurors to view the evidence in the manner which he presents. For this reason, as a rule, the
attorneys are confined in their argument to the facts and evidence in the record and any
reasonable inferences therefrom. State v. Tate, No. 02C01-9605-CR-00164, 1997 WL
746441, at *10 (Tenn. Crim. App. Dec. 3, 1997), perm. app. denied Oct. 5, 1998 (citing
Russell, 532 S.W.2d at 271); see 75 A M. J UR. 2 D Trial § 414 (2010) (“Comments of attorneys
that are proscribed in both civil and criminal cases are . . . references to matters not in
evidence.”).

In the instant case, Mr. Tribble’s deposition was not admitted into evidence during the trial,
and the excerpt Mr. McCrory’s counsel sought to read during his closing argument was not
utilized during the trial. Under these circumstances, we find no abuse of discretion in the
trial court’s decision not to permit Mr. McCrory’s counsel to read excerpts from the
deposition to the jury.

Mr. McCrory next argues that the trial court erred by refusing to reopen proof for
consideration of the medical record showing that Mr. McCrory sought medical treatment the
day after the incident. He contends that, in general, the trial court has inherent authority to
do so, and is specifically authorized under Rules 59 and 60 of the Tennessee Rules of Civil




                                               -9-
Procedure.6 Citing Simpson v. Frontier Cmty. Credit Union, 810 S.W.2d 147 (Tenn. 1991),
Mr. McCrory contends that the trial court should reopen proof when just results are at stake.
Mr. McCrory asserts that the absence of the medical record caused the jury to inaccurately
perceive that he was not a credible witness and resulted in a verdict for the Tribbles. He
insists that the omission of the record from the evidence at trial “resulted from the mistake
as made by the medical facility to abide by the terms of the [s]ubpoena” and “was
compounded by the fact that [Mr. McCrory’s attorney] did not notice that the medical record
in question was absent from the stack of medical records.”

“Permitting additional proof, after a party has announced that proof is closed, is within the
discretion of the trial court, and unless it appears that its action in that regard has permitted
injustice, its exercise of discretion will not be disturbed on appeal.” Simpson v. Frontier
Cmty. Credit Union, 810 S.W.2d 147, 149 (Tenn. 1991) (citing State v. Bell, 690 S.W.2d
879 (Tenn. Crim. App. 1985)); accord McGeehee v. Davis, No. M2002-03062-COA-R3-CV,
2004 WL 66686, at *2 (Tenn. Ct. App. Jan. 15, 2004). However, in this exercise of
discretion, proof is seldom reopened in a jury trial.7 Indeed, Mr. McCrory cites no Tennessee
case in which the trial court reopened proof after the jury had retired to deliberate, and we
have found none.

In this case, it is undisputed that the Tribbles’ attorney forwarded copies of the subpoenaed
medical records to Mr. McCrory’s attorney nearly six months prior to trial. Thereafter, the
parties engaged in lengthy negotiations concerning stipulations as to the medical records and
medical expenses. Clearly, counsel for Mr. McCrory had ample opportunity to review the
medical records and discover the omission prior to closing arguments at trial. Under these
circumstances, we cannot conclude that the trial court abused its discretion by declining Mr.
McCrory’s request to reopen proof.

Finally, Mr. McCrory argues that, in light of the foregoing alleged errors, the trial court erred
in denying his motion for a new trial. We review the trial court’s decision to deny a motion
for a new trial under an abuse of discretion standard. See Thacker v. Ball, No. E2006-
01876-COA-R3-CV, 2007 WL 1836846, at *5 (Tenn. Ct. App. June 27, 2007), no perm. app.
(citing Esstman v. Boyd, 605 S.W.2d 237 (Tenn. Ct. App. 1979)). Having found no error



6
 Rules 59 and 60 of the Tennessee Rules of Civil Procedure address primarily post-trial motions and are not
pertinent to the trial court’s decision to decline to reopen the proof.
7
 See, e.g., Harris v. Dominion Bk. of Middle Tenn., 1997 WL 273953, agt *5 (Tenn. Ct. App. May 23,
1997) (proof reopened after plaintiff closed case in chief, affirmed on appeal); Higgins v. Steide, 335 S.W.2d
533, 540 (Tenn. Ct. App. 1959) (abuse of discretion to reopen proof after evidence closed but before jury
charge).

                                                    -10-
on the issues raised above by Mr. McCrory, we conclude that the trial court did not err in
denying Mr. McCrory’s motion for a new trial.

                                      C ONCLUSION

The decision of the trial court is affirmed. The costs on appeal are taxed to the Appellant
Duane McCrory, and his surety, for which execution may issue if necessary.




                                                  _________________________________
                                                  HOLLY M. KIRBY, JUDGE




                                           -11-